Citation Nr: 1418440	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD) (also claimed as insomnia, sleep disorder, restless sleep) in excess of 30 percent prior to June 28, 2013 and in excess of 50 percent from June 28, 2013.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1985 and from January 1991 to June 1991 and from February 2003 to April 2004.

This matter came to the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the RO.


FINDINGS OF FACT

1.  On June 28, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal with respect to his claim of entitlement to a higher rating for PTSD in excess of 30 percent prior to June 28, 2013 and in excess of 50 percent from June 28, 2013.

2.  On June 28, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal with respect to his claim of entitlement to service connection for tinnitus.

3.  On June 28, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal with respect to his claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria have been met to withdraw the appeal with respect to the claim of entitlement to a higher rating for PTSD in excess of 30 percent prior to June 28, 2013 and in excess of 50 percent from June 28, 2013.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria have been met to withdraw the appeal with respect to the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria have been met to withdraw the appeal with respect to the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. §7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 28, 2013, the Board received the Veteran's notice that he wished to withdraw his appeal with respect to the above issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to a higher rating for PTSD in excess of 30 percent prior to June 28, 2013 and in excess of 50 percent from June 28, 2013.

The appeal is dismissed with respect to the claim of entitlement to service connection for tinnitus.


[CONTINUED TO NEXT PAGE]


The appeal is dismissed with respect to the claim of entitlement to service connection for sleep apnea.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


